
	

115 HR 3144 : To provide for operations of the Federal Columbia River Power System pursuant to a certain operation plan for a specified period of time, and for other purposes.
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3144
		IN THE SENATE OF THE UNITED STATES
		April 26, 2018Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To provide for operations of the Federal Columbia River Power System pursuant to a certain
			 operation plan for a specified period of time, and for other purposes.
	
	
 1.DefinitionsFor the purposes of this Act: (1)FCRPSThe term FCRPS means those portions of the Federal Columbia River Power System that are the subject of the Supplemental Opinion.
 (2)SecretariesThe term Secretaries means— (A)the Secretary of the Interior, acting through the Bureau of Reclamation;
 (B)the Secretary of Energy, acting through the Bonneville Power Administration; and (C)Secretaries of the Army, acting through the Army Corps of Engineers.
 (3)Supplemental OpinionThe term Supplemental Opinion means the document titled Endangered Species Act Section 7(a)(2) Supplemental Biological Opinion, NOAA Fisheries Log Number NWR–2013–9562, and dated January 17, 2014, which supplements, without replacing, the 2008 and 2010 FCRPS Biological Opinions and the Reasonable and Prudent Alternative contained therein.
 2.Operation of FCRPSThe Secretaries shall operate the FCRPS in a manner consistent with the reasonable and prudent alternative set forth in the Supplemental Opinion until the later of the following dates:
 (1)September 30, 2022. (2)The date upon which a subsequent final biological opinion for the FCRPS operations is—
 (A)issued after completion of the final environmental impact statement on a record of decision for a new operations plan for the FCRPS; and
 (B)in effect, with no pending further judicial review. 3.Amendments to Supplemental Opinion (a)In generalNotwithstanding section 2, the Secretaries may amend portions of the Supplemental Opinion and operate the FCRPS in accordance with such amendments, before the date established under section 2 if all of the Secretaries determine, in the sole discretion of each Secretary, that—
 (1)the amendment is necessary for public safety or transmission and grid reliability; or (2)the actions, operations, or other requirements that the amendment would remove are no longer warranted.
 (b)Restriction on amendmentsThe process described in subsection (a) shall be the only method by which the Secretaries may operate the FCRPS during the time period established under section 2 in any way that is not consistent with the reasonable and prudent alternatives set forth in the Supplemental Opinion.
 4.Limitation on restricting FCRPS electrical generation or navigation on the Snake RiverNo structural modification, action, study, or engineering plan that restricts electrical generation at any FCRPS hydroelectric dam, or that limits navigation on the Snake River in the State of Washington, Oregon, or Idaho, shall proceed unless such proposal is specifically and expressly authorized by an Act of Congress enacted after the date of the enactment of this Act. Nothing in this section affects or interferes with the authority of the Secretaries to conduct operation and maintenance activities or make capital improvements necessary to meet authorized project purposes of FCRPS facilities.
		
	Passed the House of Representatives April 25, 2018.Karen L. Haas,Clerk
